DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/24/2022. Applicant’s traversal that Claim 18 includes all the features of Claim 1 and makes a single inventive concept as they have all the same technical features of Claim 1 and Claim 1 does not contribute over the prior art.  This traversal is not found to be persuasive as new art is applied to claim 1 and thus it does not contribute over the prior art and Claim 18 has specific structure and an additional substrate layer which claim 1 does not have.  The election is made final and claim 1-13 are being examined and the restriction is made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1507460A (English equivalent of USPUB 20030026997 is being used to cite paragraph numbers) issued to Qiu et al.
Regarding Claims 1, 2, 3, 5, 6, 9, 10 and 13 -CN1507460A issued to Qiu et al. teaches making articles comprising fluorochemical urethane compositions comprising one or more compounds or oligomers having at least on fluorine-containing repeatable unit and at least one fluorine-containing terminal group are described. The compositions are useful as coatings or incorporated as melt additives. The fluorochemical compositions impart oil and water repellency to the substrate. In other aspects, this invention relates to processes for imparting oil and water repellency characteristics to substrates and articles. [abstract] 	At 0004, 0046-0047, 0051, 0055, 0107, 0119, 0123, 0128 and 0130 of the instant reference further discloses urethane oligomers containing perfluorinated alkyl moieties providing water repellency. In one aspect, the present invention relates to chemical compositions comprising one or more compounds or oligomers and mixtures thereof containing at least one fluorine-containing repeatable unit and at least one fluorine-containing end group. These compounds or oligomers include the condensation reaction product of (a) one or more fluorinated polyols; (b) one or more polyisocyanates; and (c) one or more monofunctional fluorochemical compounds comprising functional groups reactive with the hydroxyl groups of the polyol (a) or the isocyanate groups of the polyisocyanate (b). The fluorinated portion of the fluorinated polyol typically includes at least one fluorine-containing group selected from perfluoroalkyl, perfluoroheteroalkyl, and perfluoroheteroalkylene. Optionally, the fluoride composition also includes water solubilizing groups and/or polymerizable groups. 
Certain preferred embodiments of the fluoride compositions of the invention include compositions comprising terminal pendant fluorinated groups having 1-12 carbons, preferably 1-6 carbons, most preferably 3-5 carbons. Even with relatively short Rf groups (i.e., carbon chain length below 8 carbon atoms), these fluoride compositions are also surprisingly capable of imparting excellent oil and water repellency as well as stain wasting or stain resistance, and exhibit high dynamic water and hexadecane contact angles. Although low fluorine content compositions are less expensive, those skilled in the art will typically ignore those Rf groups less than 8 carbons as these groups are believed to provide poor oil and water repellency as well as dirt pick-up resistance. 
	Fluoride compositions of the invention can also be incorporated together as polymer melt blends with substrates. The substrate can be a fiber. [0002].  The polymer composition includes one or more thermoplastic or thermoset polymers and the fluoride composition of the present invention. The present invention also relates to a process for preparing a repellent composition comprising the steps of: 
(a) 	incorporates fluoride compositions of the invention; and at least one thermoplastic polymer; and 
(b) 	Melt processing of the resulting composition.
	The instant reference teaches that the article comprising a substrate maybe coated or mixed with a fluoride composition. After the fluoride composition is applied to a substrate, and the composition is cured, or the fluoride composition is melt-mixed with the substrate, the substrate surprisingly exhibits high water and hexadecane contact angles, which are typically associated with water and oil repellency or stain resistance. 
	The instant references use the terms "Perfluoroalkyl" in substantially the same meaning as alkyl above, except that all or substantially all of the hydrogen atoms on the alkyl are replaced by fluorine atoms, and the number of carbon atoms is from 1 to about 12, such as perfluoro propyl, perfluoro butyl, perfluorooctyl, and the like. 
"perfluoroheteroalkyl" has essentially the same meaning as "heteroalkyl" given above, except that all or substantially all of the hydrogen atoms on the heteroalkyl are replaced with fluorine atoms, and the number of carbon atoms is from 3 to about 100, such as CF3CF2OCF2CF2-, CF3CF20 (CF2CF20) 3CF2CF2-, C3F70 (CF (CF3) CF20) mCF (CF3) CF2-, where mis from about 10 to about 30, etc.
Carbamate compounds and oligomers may be represented by the following formula (1): RfQ (OR20) o (-CONH-Rl-NHCO-OR20-)n (CONH-Rl-NHCO)m-Z (1) 
wherein: 
n is a number between 1 and 10, inclusive; 
m is a number between O and 1, inclusive;
o is a number between O and 1, inclusive
Rf is a perfluorinated alkyl group containing from 1 to 12 carbon atoms, preferably from 1 to 6 carbon atoms, most preferably from 3 to 5 carbon atoms, or a perfluoroheteroalkyl group containing from 3 to about 50 carbon atoms, wherein all perfluorocarbon chains present contain from 1 to 6, preferably from 1 to 4 carbon atoms; 
Q is a divalent linker; 
Rl is a polyvalent organic group which is the residue of a polyisocyanate, is a linear or branched alkylene, cycloalkylene, or heteroalkylene group containing 1 to 14 carbon atoms, preferably 1 to 8 carbon atoms, more preferably 1 to 4 carbon atoms, most preferably 2 carbon atoms, or is an arylene group containing 6 to 12 carbon atoms; 
R2 1s a polyvalent organic group which is the residue of a polyol, is a linear or branched alkylene, cycloalkylene, arylene or heteroalkylene group containing 1 to 14 carbon atoms, preferably 1 to 8 carbon atoms, more preferably 1 to 4 carbon atoms, most preferably 2 carbon atoms, or is an arylene group containing 6 to 12 carbon atoms; at least a portion of the R2 groups are substituted with or comprise one perfluorinated alkyl, perfluoroheteroalkyl, perfluoroheteroalkylene, or mixtures thereof. Optionally, R2 may also include a water solubilizing group. Z is RfQ-, a water solubilizing group or a polymerizable group for the above Rf groups, it is preferred that the Rf group contains 6 or fewer carbon atoms. It is believed that shorter chain Rf groups are less prone to bio-aggregation.  In addition to covalent bonds, suitable linkers Q include the following structures: for the purposes of the following list, each k is independently an integer from O to about 20, Rl 'is hydrogen, phenyl or an alkyl group containing from 1 to about 4 carbon atoms, R2' is an alkyl group containing from 1 to about 20 carbon atoms. Each structure is non-directional, i.e.,-(CH2) kC (0) 0-is equivalent to-0 (0) C (CH2) k-.
	The instant reference in another embodiment discloses that the present invention is a water-repellent oil-repellent composition prepared by (a) combining a fluoride composition with at least one thermoplastic polymer ( optionally with other additives) followed by melt processing the resulting composition; or (b) a fluoride composition and at least one thermosetting polymer or ceramer or reactive precursor thereof, optionally with other additives, followed by curing, optionally with heat or actinic radiation. Another method of preparing the water resistant anti-oil composition of the present invention includes, for example, ( c) dissolving the fluoride composition and one polymer in at least one solvent and then casting or coating the resulting solution (e.g., on a substrate such as a plastic flake or film, fiber product, wood, ceramic, or stone), evaporating the solvent, optionally heating; and (d) combining the fluoride composition and at least one monomer (optionally with other additives) and then polymerizing the monomer, optionally in the presence of at least one solvent, optionally with heating or actinic radiation. 
	The polymer melt mixture formed by melt processing, the fluoride composition can be, for example, thoroughly mixed with polymer particles or powder and then melt processed with known methods such as molding, melt foaming, melt spinning or melt extrusion. The fluoride composition can be mixed directly with the polymer, or it can be mixed with the polymer in the form of a "masterbatch" (concentrate) of the fluoride composition in the polymer. If desired, an organic solution of the fluoride composition can be mixed with the polymer powder or particles, then dried (solvent removed), and then melt processed. Alternatively, the fluoride composition can be injected into the molten polymer stream to form the mixture immediately prior to, for example, extruding fibers or films or molded articles. 
After melt processing, an annealing step may be performed to enhance the formation of repellent features. In addition to such an annealing step, or as an alternative to such a step, the melt processed composition ( e.g. In the form of a film or a fiber) may also be embossed between two heated rolls, either of which may be patterned. The annealing step is typically performed below the melting temperature of the polymer (e.g., from about 150 to 220 ° C for about 30 seconds to about 5 minutes in the case of polyamides). 
	Fluoride compositions can be added to thermoplastic or thermoset polymers ( or to other treatable substrate materials) in an amount sufficient to obtain the desired repellency for a particular application. This amount can be determined empirically and can be adjusted according to the repellency needed or desired to be obtained while not compromising the properties of the polymer (or other processable substrate material). In general, the fluoride composition can be added in an amount of about 0.1 to about 10 wt% (preferably about 0.5 to about 4 wt%; more preferably about 0.75 to about 2.5 wt%). 
	From the water repellent oil repellent compositions of this invention any of a wide variety of structures can be produced which can be used in any application where some degree of repellency is desired. For example, the compositions of the present invention can be used to make films and molded or blow molded articles and fibers (e.g., melt foamed or melt spun fibers, including microfibers and shell-core fibers) that can produce woven fabrics, braids, and nonwovens. Such films, molded or blow molded articles, fibers and fibrous products exhibit water-oil repellency (and stain resistance) under different environmental conditions and can be used in a wide variety of applications. 
	For example, moldings containing the polymer composition of the present invention can be prepared by standard methods (e.g. by high temperature injection molding), especially useful as, for example, automotive lighting covers, lenses (including eyepiece lenses), housings or circuit boards for electronic devices (e.g. Computers), filters for display devices, windows (e.g. aircraft portholes), and the like. Films containing the polymer composition can be produced by any of the common film manufacturing methods used in the art. Such films may be non-porous or porous (the latter including mechanically perforated films), with a porosity that exists per se and a porosity that is selected according to the desired implementation characteristics. Films can be used, for example, as photographic softeners, transparent films for subtitle projectors, tape backings, coating substrates, and the like. 
	Fibers containing the polymer composition of the invention can be used for the production of woven, woven or non-woven fabrics, these products can be used in the production of fiber products for medical use, medical and industrial garments, in the production of fiber products for garments, furniture fabrics such as carpets or blankets, paper machine coatings, and filtration media such as chemical process filters or dust respirators. Non-woven web articles or non-woven fibrous articles may be prepared by processes used in the production of melt-foamed or spun-bonded web articles. 
	The instant reference performs a Test Method for Water Repellency (WR). The water repellency of a substrate is tested after treatment and is measured.  The sample was permeated by a mixture of deionized water and isopropanol (IPA). In performing the water repellency test, the nonwoven web sample is placed on a flat horizontal plane. Five small drops of water or water/IPA mixture were gently dropped on the sample at least 2 inches apart. If, after 15 seconds of observation at a 45 degree angle, 4 or 5 drops are visible as balls or hemispheres, the nonwoven web sample is deemed to pass the test. The reported water repellency rating corresponds to the highest assigned water or water/IPA mixture, i.e. The nonwoven sample passed the test. having a water repellency rating of at least 3 is desirable.
	In a nutshell, Qiu et al. teach what is required for claims 1, 2, 3, 5, 6, 9, 10 and 13 which is a polyamide fiber containing a fluorine-urethane additive incorporated into the fiber while it is being made.  The fluorine-containing urethane additive comprises one or more perfluorinated alkyl and/or perfluorinated heteroalkyl groups, and each alkyl or heteroalkyl group comprises an alkyl group bonded to a sulfonamide group, a carboxamide group, a carboxyl group, or a sulfonyl group, it is also disclosed that R2 and R3 are independently hydrogen or alkyl, the additive may result in superior hydrophobic oleophobic properties of the resulting fiber, useful in the production of filter media.
	Qiu et al. fail to disclose that the fiber used is an fine fiber.  However, the instant reference discloses that melt spun fibers comprise microfibers and shell-core fibers, whereby a person skilled in the art before the effective filing date of the invention would have found it obvious to modify the die used to control fiber size and diameter with limited experimentation and very little leap of inventiness.  One would be motivated to modify the fiber size to impact the overall physical properties of the resulting fibers. 
	Regarding the limitations sought in Claims 4 and 8, Qiu et al. discloses that the meltspun fibers can be shell-core fibers, accordingly, a skilled artisan would have found it obvious to create a sheath/core fiber having the coating phases as sought as it is well known to create fibers in this manner.  It is an industry standard.  However, one skilled in the art in conjunction with conventional sheath-core fiber spinning methods in the art and where there is no evidence in the present application that fine fibers of core phase and coating phase and/or transition phase can be obtained, one of skill in the art cannot recognize that fine fibers produced by hybrid spinning process described herein have a structure of a core phase and a coating phase and/or a transition phase; 
	Regarding Claim 5 and 6, the instant reference discloses that the polymer is a polyamide, that is, nylon, for Nylon 6, Nylon 6, 6 and Nylon 6, 10, are all conventional nylons, and the specific components of nylon can be selected reasonably by those skilled in the art depending on the requirements of the actual application, and there is no evidence of any unexpected technical effect associated with the present invention. 
	Regarding Claim 7, where Applicant seeks that the fluorochemical urethane additive has a weight average molecular weight of less than 3000 Daltons; the instant reference doesn’t specifically point this out, however a skilled artisan would have adjusted according to routine experimentation.  Additionally, one can reasonably determine and there is no evidence in the present application which benefit the choice of weight average molecular weight gives to the present invention.
	Regarding Claim 11, where Applicant seeks that the fine fiber of claim 1 wherein the fluorochemical urethane additive and fiber-forming polyamide are present in a weight ratio of at least 2:100 and up to 100:100; Qiu et al discloses that the fluoride composition can be added in an amount of about 0.1 to about 10 wt% (preferably about 0.5 to about 4 wt%; more preferably from about 0.75 to about 2.5 wt%) (i.e. Partially overlapping with the weight ratio of fluorine-containing urethane to polyamide in claim 11 ); 
	Regarding claim 12, where Applicant seeks that the fine fiber of claim 1 which has an average fiber diameter of at least 0.5 micron and no greater than 10 microns; It is the position of the Office that a skilled artisan would have found it reasonably apparent to adjust the process parameters to obtain the desired average diameter of fine fibers by routine experimentation to study the influence of different fiber diameters on the combined properties of the resulting fibers and the requirements of practical applications.  Additionally, there is no evidence in the present application to demonstrate which unexpected technical effect of the above fiber diameter selection results from the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP